     Case 2:21-cv-00268-WBS-DMC Document 9 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON MATECKI,                                    No. 2:21-CV-0268-WBS-DMC-P
12                      Petitioner,
13            v.                                       ORDER
14   PAUL THOMPSON,
15                      Respondent.
16

17                  Petitioner, who is proceeding pro se, brings this petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States Magistrate

19   Judge pursuant to Eastern District of California local rules.

20                  On June 16, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:21-cv-00268-WBS-DMC Document 9 Filed 07/29/21 Page 2 of 2


 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.        The findings and recommendations filed June 16, 2021, are adopted in full;

 3                2.        Respondent’s unopposed motion to dismiss, ECF No. 6, is granted;

 4                3.        Petitioner’s motion for injunctive relief, ECF No. 2, is denied; and

 5                4.        The Clerk of the Court is directed to enter judgment and close this file.

 6   Dated: July 29, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
